Citation Nr: 1334662	
Decision Date: 10/30/13    Archive Date: 11/06/13

DOCKET NO.  08-30 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a right foot skin disability, including as due to a service-connected bilateral knee disability.  

2.  Entitlement to service connection for a right foot orthopedic disability, including as due to a service-connected bilateral knee disability.

3.  Entitlement to service connection for a back disability, including as due to a service-connected bilateral knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty service from June 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In June 2012, the Veteran testified at a hearing before the Board.  

In September 2012, the Board remanded the Veteran's claims for additional development.  

The issue of entitlement to service connection for a right ankle disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran does not have a right foot skin disability that is attributable to active duty service or was caused or made worse by a service-connected disability. 

2.  The Veteran does not have a right foot orthopedic disability that is attributable to active duty service or was caused or made worse by a service-connected disability. 

3.  The Veteran does not have a back disability that is attributable to active duty service or was caused or made worse by a service-connected disability. 

CONCLUSIONS OF LAW

1.  The Veteran does not have a right foot skin disability that is the result of disease or injury incurred in or aggravated during active service and a right foot skin disability is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).

2. The Veteran does not have a right foot orthopedic disability that is the result of disease or injury incurred in or aggravated during active service and a right foot orthopedic disability is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

3.  The Veteran does not have a back disability that is the result of disease or injury incurred in or aggravated during active service and a back disability is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claims.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claims; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in January 2007 and September 2012.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the January 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims.  The Board notes that although the Veteran's representative has questioned the adequacy of the most recent VA examination with regard to the expertise of the examiner, the Board finds substantial compliance with the remand instructions.  In the September 2012 remand, the Board requested an orthopedic examination, but did not specify the credentials required for the examiner.  That decision as to what examiner was qualified to conduct the examination was left to medical personnel.  The examiner was a medical doctor (M.D.) and provided very thorough etiological opinions with reference to the Veteran's relevant medical history and his reported symptoms.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder became manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

The chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2013).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, service connection is warranted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  That includes any increase in disability that is proximately due to or the result of a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

Right Foot Skin Disability

The Veteran claims that he has a right foot skin disability due to service or caused or aggravated by a service-connected bilateral knee disability.  

The Veteran's service medical records do not show any complaints, findings, or treatment for a skin disability of the right foot.  Clinical examination of the Veteran's skin was normal at his March 1971 separation examination.  

VA outpatient treatment reports show a report of a tender callus on the lateral aspect of the fourth toe of the right foot in January 2007.  At a podiatry appointment in January 2007, the Veteran reported a sore lesion on the fourth toe of the right foot.  Following a physical examination, the Veteran was assessed with hyperkeratosis of the fourth digit of the right foot and possible onychomycosis.  The lesion was debrided at that time.  The Veteran reported right fourth toe hyperkeratosis again in January 2008.  He was referred to podiatry.  In February 2008, the Veteran was seen by a podiatrist and was assessed with mild hyperkeratosis at the lateral aspect of the proximal interphalangeal joint which was debrided.  The Veteran was assessed with painful hyperkeratosis of the fourth digit of the right foot.  

At a February 2007 VA examination, the Veteran reported an ulceration on the posterior heel of the right foot in Vietnam from an ill-fitting boot.  He denied treatment during service.  The examiner noted some excess callus formation on the fourth toe from the fifth toe interfacing in the past which was debrided and was noted to be much improved at the time of the VA examination.  Following a physical examination, the examiner diagnosed the Veteran with a healed right posterior heel ulceration secondary to a malfitting military boot and excess callus formation of the right fourth toe status post debridement with resolution.  The examiner indicated that there was no good scientific evidence to support the fact that the Veteran's right foot condition, specifically the callus formation on the fourth toe which was resolved, was in any way related to the Veteran's service-connected knee condition.  The examiner noted that the Veteran had an ulceration on his heel which was asymptomatic and for which the Veteran never received treatment in service.  The examiner concluded that he was unable to opine whether the Veteran's heel condition was directly related to or as a result of military service without resort to mere speculation.  

Records from the Social Security Administration (SSA) show that the Veteran was in receipt of SSA disability benefits effective from January 2008 for a primary diagnosis of other disorders of the bone and cartilage and a secondary diagnosis of anxiety disorders.  Medical records submitted with the SSA disability determination and transmittal include VA outpatient treatment reports which are noted above.  

At a June 2012 hearing before the Board, the Veteran testified that during service he underwent surgery on his knees and was thereafter reissued boots.  He stated that the boot heel had a clump of thread which rubbed the back of his heel and caused a sore which got infected.  He indicated that he was issued another set of boots and had to keep a piece of gauze on his heel for a month.  He testified that the sore healed after two months.

At a September 2012 VA examination, the Veteran was noted to have a posterior heel blister/ulcer from a boot in Vietnam with no recurrence and no chronic diagnosis and callusing of the right fourth and fifth toes which was not currently present.  The Veteran reported an episode of a poorly fitting boot which rubbed a blister in the posterior aspect of the right heel during Vietnam.  The sore healed without any residual problem.  The examiner noted that there was never any disability diagnosed.  The Veteran agreed with the examiner that there was no current skin disability related to the Vietnam era heel skin sore and no formal diagnosis related to the previous "skin sore."  The examiner related the Veteran's history of and treatment for callusing of the fourth and fifth toes in the 2000s diagnosed as hyperkeratosis.  However, the examiner indicated that none of the additional conditions were present and none of the conditions would be due to a history of superficial skin ulceration in the posterior aspect of the heel due to a malfitting boot.  The examiner concluded that there was no current skin diagnosis and no residual of a right heel sore and therefore no skin diagnosis was caused or aggravated by a service-connected knee disability.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for a right foot skin disability.  

The evidence does not show competent evidence of a relationship of the Veteran's claimed right foot skin disability and his period of active service or to a service-connected bilateral knee disability.  The only medical opinions of record indicate that it was less likely than not that any skin disability of the right foot was due to service or caused or aggravated by a service-connected bilateral knee disability.  At the most recent VA examination, the examiner indicated that there was no current skin disability.  Moreover, the Veteran indicated that he did not have a current skin disability at that time.

Although the Veteran has contended that he has a right foot skin disability related to his active service or to a service-connected bilateral knee disability, he has submitted no competent medical evidence or opinion to corroborate that contention.  38 C.F.R. § 3.159(a)(1) (2013) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The Veteran's opinion is not competent to provide the requisite etiology of the claimed right foot skin disability because those matters require medical expertise.  38 C.F.R. § 3.159(a)(1) (2013); Duenas v. Principi, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995).  Therefore, his statements regarding his right foot skin disability being related to service or a service-connected bilateral knee disability are not competent as he is not medically qualified to provide evidence regarding a matter requiring medical expertise, such as an opinion as to etiology.  The Board finds that examiner's opinion more probative because of the medical training of the examiner.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a right foot skin disability, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).

Right Foot Orthopedic Disability

The Veteran claims that he has a right foot orthopedic disability due to service or caused or aggravated by a service-connected bilateral knee disability.  

The Veteran's service medical records do not show any complaints, findings, or treatment for a right foot orthopedic disability.  Clinical evaluation of the feet was normal at the Veteran's March 1971 separation examination.  

VA outpatient treatment reports show that an x-rays of the right foot revealed mild degenerative changes and a prominent calcaneal spur in November 2006.  In January 2007, the Veteran reported right foot pain. 

At a February 2007 VA examination, the Veteran reported that he did not use any assistive devices such as inserts, cane, crutches, or other orthopedic devices.  Following a physical examination, the examiner did not diagnose any right foot orthopedic disability.  

Records from the SSA show that the Veteran was in receipt of SSA disability benefits effective from January 2008 for a primary diagnosis of other disorders of the bone and cartilage and a secondary diagnosis of anxiety disorders.  Medical records submitted with the SSA disability determination and transmittal include VA outpatient treatment reports which are noted above.  

At a June 2012 hearing before the Board, the Veteran testified that his foot was out of alignment and he had problems with his foot since his knee surgery in service because his knee was out of alignment and affected his walking.  

At a September 2012 VA examination, the Veteran was diagnosed with plantar fasciitis with heel (calcaneal spur) on x-ray.  The examiner noted that plantar fasciitis was never formally diagnosed but an x-ray obtained in 2006 showed mild degenerative changes and calcaneal spur.  The Veteran reported no actual foot complaints other than some arch discomfort with standing or walking.  The examiner indicated that the finding of degenerative changes found on x-ray in 2006 was nonspecific and not consistent with the current clinical assessment because there were no significant foot or toe deformities that might be due to degenerative joint disease.  The examiner indicated that the actual diagnosis was plantar fasciitis which was not at least as likely as not due to service because plantar fasciitis was not diagnosed in service and is a common foot condition unrelated to skin conditions.  The examiner also opined that plantar fasciitis was not at least as likely as not due to or aggravated by a service-connected knee disability because there is no medical basis for any connection between the knee and plantar fasciitis and plantar fasciitis was not in any way affected by knee function.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for a right foot orthopedic disability.  

The evidence does not show competent evidence of a relationship of the Veteran's claimed right foot orthopedic disability and his period of active service or to a service-connected bilateral knee disability.  The only medical opinion of record indicates that it was less likely than not that any orthopedic disability of the right foot was due to service or caused or aggravated by a service-connected bilateral knee disability.  The examiner provided a rationale for the opinion.  Moreover, the Veteran has not submitted any competent evidence which provides a basis for the conclusion that arthritis manifested within one year of the Veteran's separation from service.  38 C.F.R. §§ 3.307, 3.309 (2013).

Although the Veteran has contended that he has a right foot orthopedic disability related to his active service or to a service-connected bilateral knee disability, he has submitted no competent medical evidence or opinion to corroborate that contention.  38 C.F.R. § 3.159(a)(1) (2013) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The Veteran's opinion is not competent to provide the requisite etiology of the claimed right foot orthopedic disability because those matters require medical expertise.  38 C.F.R. § 3.159(a)(1) (2013); Duenas v. Principi, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995).  Therefore, his statements regarding his right foot orthopedic disability being related to service or a service-connected bilateral knee disability are not competent as he is not medically qualified to provide evidence regarding a matter requiring medical expertise, such as an opinion as to etiology.  The Board finds that examiner's opinion more probative because of the medical training of the examiner.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a right foot orthopedic disability, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).

Back Disability

The Veteran claims that he has a back disability due to service or caused or aggravated by a service-connected bilateral knee disability.  

The Veteran's service medical records show that the Veteran reported lumbar pain with no specific incident or injury in August 1969.  The Veteran was assessed with lumbar strain.  The Veteran's March 1971 separation examination shows a normal clinical evaluation of the spine.  The Veteran denied back trouble on a report of medical history form prepared in conjunction with the separation examination.  

VA outpatient treatment reports show that x-rays of the lumbar spine revealed mild degenerative changes on an x-ray obtained in November 2006.  He was assessed with mild lumbar spondylosis.  He reported pain in the back in January 2007.  In February 2008, the Veteran reported chronic low back pain for which he was prescribed a TENS unit for pain.  

At a February 2007 VA examination, the Veteran reported back pain that began six or seven years prior.  He denied a history of trauma.  He did not use a brace, cane, or crutch.  Following a physical examination, the Veteran was assessed with chronic lumbosacral strain superimposed on mild degenerative joint disease.  

In a March 2007 VA addendum opinion, the February 2007 VA examiner indicated that there was no good scientific evidence in the literature to support the fact that the Veteran's bilateral knee condition can cause lumbar strain and degenerative joint disease and it is less likely than not that the Veteran's back disability was due to or as a result of his service-connected bilateral knee disability.  

Records from the SSA show that the Veteran was in receipt of SSA disability benefits effective from January 2008 for a primary diagnosis of other disorders of the bone and cartilage and a secondary diagnosis of anxiety disorders.  Medical records submitted with the SSA disability determination and transmittal include VA outpatient treatment reports which are noted above.  

At a June 2012 hearing before the Board, the Veteran testified that he believed that his back disability was related to his service-connected knee disability because of a gait change.  The Veteran noted that he used a brace for his knee and a cane to ambulate.  He indicated that he used heat on his back and a muscle rub once in a while.

At a September 2012 VA examination, the Veteran reported a gradual onset of low back pain over the years with no formal diagnosis.  The examiner noted that the Veteran had not had a chronically antalgic gait disturbance due to his knees.  The examiner acknowledged a report of lumbar strain on one occasion in service.  There were no other entries noted during service and no record of a chronic back disability following service.  The examiner indicated that an x-ray obtained at the time of the examination revealed multilevel degenerative joint disease.  Following a physical examination, review of the claims file, and clinical interview with the Veteran, the examiner diagnosed the Veteran with chronic sacroiliac joint strain with lumbar spinal degenerative joint disease.  The examiner opined that the Veteran's lumbar spine disability was at not at least as likely as not directly due to service because there was no chronic lumbar spine disability noted during service and no clear indication that the Veteran's current symptoms dated back to service.  The examiner indicated that a single episode of strain noted in the service medical records was not significant enough to have been a contributor to later development of degenerative joint disease and the current sacroiliac joint strain was not the same as the lumbar strain the Veteran had in service.  The examiner also opined that the Veteran's lumbar spine disability was not at least as likely as not due to or aggravated by his service-connected bilateral knee disability.  The examiner's rationale was that the Veteran's gait was not chronically antalgic due to his knee condition which would have then caused undue strain on lumbar musculoskeletal condition.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for a back disability.  

The evidence does not show competent evidence of a relationship of the Veteran's claimed back disability and his period of active service or to a service-connected bilateral knee disability.  The only medical opinions of record indicate that it was less likely than not that any back disability was due to service or caused or aggravated by a service-connected bilateral knee disability.  The examiner provided a rationale for the opinion.  Moreover, the Veteran has not submitted any competent evidence which provides a basis for the conclusion that arthritis manifested within one year of the Veteran's separation from service.  38 C.F.R. §§ 3.307, 3.309 (2013).

Although the Veteran has contended that he has a back disability related to his active service or to a service-connected bilateral knee disability, he has submitted no competent medical evidence or opinion to corroborate that contention.  38 C.F.R. § 3.159(a)(1) (2013) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The Veteran's opinion is not competent to provide the requisite etiology of the claimed back disability because those matters require medical expertise.  38 C.F.R. § 3.159(a)(1) (2013); Duenas v. Principi, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995).  Therefore, his statements regarding his back disability being related to service or a service-connected bilateral knee disability are not competent as he is not medically qualified to provide evidence regarding a matter requiring medical expertise, such as an opinion as to etiology.  The Board finds that examiner's opinion more probative because of the medical training of the examiner.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a back disability, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).


ORDER

Entitlement to service connection for a right foot skin disability, including as due to a service-connected bilateral knee disability is denied.  

Entitlement to service connection for a right foot orthopedic disability, including as due to a service-connected bilateral knee disability is denied.

Entitlement to service connection for a back disability, including as due to a service-connected bilateral knee disability is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


